     Case 2:18-cv-01746-RFB-BNW Document 160 Filed 03/26/20 Page 1 of 3



 1   Jacob B. Lee
     Nevada Bar No. 012428
 2   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 3   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 4   Fax: (480) 420-1695
     JLee@strucklove.com
 5
     Gina G. Winspear
 6   Nevada Bar No. 005552
     DENNETT WINSPEAR, LLP
 7   3301 North Buffalo Drive, Suite 195
     Las Vegas, Nevada 89129
 8   Telephone: (702) 839-1100
     Fax: (702) 839-1113
 9   GWinspear@dennettwinspear.com
10   Attorneys for Defendants Hininger,
     Thomas, Fuller, Williams, and CoreCivic
11

12                              UNITED STATES DISTRICT COURT

13                                       DISTRICT OF NEVADA
14
     GEORGE L. VONTRESS,                                  Case No. 2:18-cv-01746-RFB-BNW
15
                            Plaintiff,                  CORECIVIC DEFENDANTS’ MOTION
16                                                       FOR SUMMARY DISPOSITION OF
     v.                                                 MOTION TO STAY DISCOVERY AND
17                                                       BRIEFING DEADLINES (DOC. 154)
      STATE OF NEVADA, et al.,
18
                          Defendants.
19

20             Defendants Hininger (incorrectly sued as Defendant Henninger), Thomas, Fuller,

21   Williams, and CoreCivic (collectively, “CoreCivic Defendants”), 1 through counsel, respectfully

22   request the Court grant their Motion to Stay Discovery and Briefing Deadlines (“Motion to Stay”)

23   (Doc. 154) as unopposed. The CoreCivic Defendants’ Motion to Stay requested the Court stay all

24   discovery and briefing deadlines in this matter until after the Court rules on their Motion for

25   Reconsideration (Doc. 138). (Doc. 154.) The CoreCivic Defendants filed their Motion to Stay on

26

27
     1
      Upon information and belief, Defendant Marr has not yet been served. By filing this Motion for
28   Summary Disposition, the CoreCivic Defendants make no appearance on his behalf.

     3687366                                      -1-
     Case 2:18-cv-01746-RFB-BNW Document 160 Filed 03/26/20 Page 2 of 3



 1   March 5, 2020. (Doc. 154.) LR 7-2(b) provided Plaintiff 14 days to respond to the Motion to
 2   Stay, but Plaintiff failed to respond by the March 23, 2020 deadline.
 3             Under LR 7-2(d), Plaintiff’s failure to file points and authorities in opposition to the
 4   Motion to Stay constitutes a consent to granting the Motion. See HP Tuners, LLC v. Cannata, No.
 5   318CV00527LRHWGC, 2019 WL 3848792, at *2 (D. Nev. Aug. 15, 2019) (granting unopposed
 6   motion to supplement briefing under LR 7-2(d)). The CoreCivic Defendants request this Court
 7   treat Plaintiff’s failure to respond as silent acquiescence to the granting of the CoreCivic
 8   Defendants’ Motion to Stay, and stay all discovery and dispositive motion deadlines in this case
 9   until after the Court has ruled on the CoreCivic Defendants’ Motion for Reconsideration (Doc.
10   138).
11             DATED this 26th day of March 2020.
12   IT IS ORDERED that ECF                     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     No. 154 is GRANTED under
13   LCR 47-3.
                                                By /s/ Jacob B. Lee
14                                                 Jacob B. Lee
     IT IS FURTHER ORDERED
                                                   3100 West Ray Road, Suite 300
15   that ECF No. 160 is DENIED                    Chandler, Arizona 85226
     as moot.                                      JLee@strucklove.com
16
                                                    Gina G. Winspear
17   IT IS SO ORDERED                               DENNETT WINSPEAR
                                                    3301 North Buffalo Dr., Suite 195
18                                                  Las Vegas, NV 89129
     DATED: March 27, 2020                          GWinspear@dennettwinspear.com
19
                                                    Attorneys for Defendants Hininger, Thomas,
20                                                  Fuller, Williams, and CoreCivic
21
     __________________________________________________
22   BRENDA WEKSLER
23   UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

     3687366                                        -2-
     Case 2:18-cv-01746-RFB-BNW Document 160 Filed 03/26/20 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE
 2             I hereby certify that on March 26, 2020, I electronically transmitted the attached document
 3   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 4   Electronic Filing to the following CM/ECF registrants:
 5                    Aaron D. Ford
                      Attorney General
 6                    Henry H. Kim (Bar No. 14390)
                      Deputy Attorney General
 7                    State of Nevada
                      Office of the Attorney General
 8                    555 E. Washington Ave., Ste. 3900
                      Las Vegas, Nevada 89101
 9                    (702) 486-3095 (phone)
                      (702) 486-3773 (fax)
10                    Email: hkim@ag.nv.gov
11                    Attorneys for Defendants
                      Frank Dreesen, James Dzurenda,
12                    Dwight Neven, and Rene Pena
13
               I hereby certify that on this same date, I served the attached document by U.S. Mail,
14
     postage prepaid, on the following, who is not a registered participant of the CM/ECF System:
15
                      George Vontress (NDOC #96499)
16                    High Desert State Prison (HDSP)
                      P.O. Box 650
17                    Indian Springs, Nevada 89070-0650

18                    Plaintiff Pro Se

19                                                          /s/ Allen Rowley

20

21

22

23

24

25

26

27

28

     3687366                                         -3-
